Citation Nr: 0916860	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim to entitlement to service 
connection for a psychiatric disorder to include 
posttraumatic stress disorder (PTSD); and, if so, whether the 
reopened claim should be granted.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to November 
1970, and from March 1975 to June 1975.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.

In November 2008, the Board referred the case to a medical 
expert for an opinion pursuant to 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901 (2008).  The medical expert's written 
response, dated in January 2009 is now of record, and a copy 
has been made available to the Veteran and his 
representative.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder claimed as 
PTSD was denied in a June 2002 RO rating decision; the 
decision was not timely appealed, and became final.

2.  The evidence added to the record since the 2002 rating 
decision bears directly and substantially upon the issue of 
service connection for a psychiatric disorder, and is, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue.

3.  While the Veteran may have encountered stressful 
incidents before, during and since service, the competent and 
probative evidence of record preponderates against a finding 
that the Veteran has PTSD which is associated with service.

4.  The medical clinical and expert opinion evidence is in 
equipoise as to whether the Veteran's current psychiatric 
disability, minus elements of PTSD, but including symptomatic 
and diagnostic components, variously characterized, as 
personality disorder, anxiety, alcohol abuse and depression, 
is the result of service. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 2002 rating decision 
wherein the RO denied service connection for a psychiatric 
disorder is new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2008).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).

3.  With resolution of reasonable doubt, the Veteran's 
current psychiatric disability other than PTSD is the result 
of service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5013, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claims herein considered have changed 
throughout the appellate period.  With regard to all those 
that remain on appeal, since the claims were filed, clinical 
records have been attached to the claims file.  An SOC and 
SSOCs were issued and the requirements to support the claims 
were discussed at length.  In the aggregate, the Board finds 
that the RO has satisfied the duty to notify and assist under 
the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant, and, given the nature of the 
conclusion herein, any presumption of error as to VCAA notice 
has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

New and Material

Criteria, Factual Background and Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the 2002 rating action, the claim was based 
solely on PTSD since that was the basic operational 
diagnosis.  At the time of that decision, of record were 
service data and some limited number of post-service clinical 
records.

Since then, extensive additional clinical records and a 
variety of other documents reflecting multiple psychiatric 
diagnoses have been introduced into the file.  Also of record 
are the Veteran's testimony, documentation from friends and 
family, and a detailed medical expert opinion.  All of the 
additional evidence added to the record since the prior final 
2002 decision, by itself and/or when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the appellant's claim for service connection 
for a psychiatric disorder, and raises a reasonable 
possibility of substantiating that claim.

Service Connection
 Applicable Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects, such as 
personality disorders, are not diseases or injuries as such 
within the meaning of applicable legislation, and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82- 90.  However, the VA 
General Counsel (GC) has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  See also VA 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990).
 
Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment was to conform 
VA regulations to the Allen decision, supra.  38 C.F.R. § 
3.310(b) (2008). 

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the Veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a Veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a Veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In addition, special provisions apply to claims based on 
allegations of in-service, non-combat, personal assault:  If 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Factual Background

Extensive evidence is of record, and the Board has reviewed 
all of it.  However, in keeping with Gonzales and Timberlake, 
supra, the Board will refer only to that data which is 
important to the resolution of the several facets of this 
case.

The Veteran had active service from October 1967 to November 
1970, and from March to June 1975.  

Since the exchange of correspondence between the Board and 
the medical expert contains the pertinent data, it will be 
utilized to summarize same.

During the period from March 17, 1968 to April 26, 1969, 
which is considered the Vietnam Era, the Veteran was not in 
Vietnam but rather in Korea, circumstances which he endeavors 
to construct as being virtually comparable to combat.  His 
primary MOS is identified as a carpenter although he received 
Minuteman training, and personnel records show that he also 
worked as a water distributor operator.  He claims to have 
had a number of other MOS', and to have earned a variety of 
medals, some of them purportedly of combat or quasi-combat 
origin such as a combat infantryman badge (CIB), but none of 
these have been certified either on his DD214's or otherwise 
by the service department. 

The Veteran has alleged a number of stressors while in Korea.  
His large 201 file reflects ongoing disciplinary problems and 
acting out behavior some of which he has pin-pointed as due 
to the alleged stressors.  Candid assessments including by 
multiple in-service supervisors and evaluators of his 
adaptability and cooperation are found on numerous reports 
contained therein.  Unfortunately there are no actual 
detailed in-service mental health assessments and it does not 
appear that such records will be forthcoming.  

In written statements and recent oral testimony, the Veteran 
alleges that he was subjected to numerous other stressors 
throughout service but particularly in Korea, e.g., dragging 
rivers for dead bodies of North Koreans, blowing up mines and 
scout activities, transporting prisoners and an incident when 
a North Korean captain shot one of his own soldiers who was a 
prisoner.  He has also referred to having been assaulted in 
1968 when accused of selling drugs, beat up the accuser and 
was given an Article 15.  He has also referred to an incident 
when he was drunk, beaten up and found in a ditch.  

His Social Security Administration (SSA) records and the VA 
and private clinical reports since service all show that he 
has had a variety and often conflicting stories as to what 
has happened in his lifetime, including but not limited to 
when he was in service.  A formal VA determination memorandum 
is of record, dated in November 2006, to the effect that the 
evidence is such that further service or other verification 
of stressors is not possible.  In any event, it does not 
appear that further service records are going to be 
forthcoming as several attempts have been made to obtain 
everything; the 201 file is extensive and appears to be 
relatively complete.

Family members and other associates have written and 
testified in his behalf as to his deteriorated behavior after 
service.  Many have characterized it as how his "personality 
changed", but none of these individuals has training to 
render this as a medical diagnosis.  The Veteran's acting out 
behavior since service, however, is certainly collaborated by 
the file, which shows that he has now been diagnosed with 
PTSD; rule out (R/O) schizoaffective disorder; R/O paranoid, 
antisocial and borderline personality disorder; recurrent 
major depressive affective disorder; pain disorder associated 
with psychological factors; anxiety; reactive depression; and 
major depression. 

The Veteran has reportedly been married 11 or 12 times and 
some of his acting out has related to his social situations.  
He has also been in a number of post-service vehicular 
accidents including one in which his truck was hit by a 
tornado.  He has also experienced work-related injuries, has 
had myriad different jobs and has spent some time 
incarcerated as well as apparently working at a prison.  Some 
of this has been verified, some has not.  But it does not 
appear that pursuit of further verifications on any of these 
at this point would serve a viable credible purpose or would 
further the data upon which the pivotal psychiatric 
evaluations must be made.

Extensive private and VA psychological and psychiatric 
assessments are in the file.  Some psychological and/or 
psychiatric experts consider the Veteran's military stressors 
to have been pivotal to his current mental health issues; 
others discount those stressors when considered with his 
problems before, and after service.  The Veteran's discussion 
of his pre-service history has been inconsistent so it 
remains unclear the nature and extent of pre-service abuse, 
stressors, etc. if any.  Again, the Board is not convinced 
that additional responsible clarity will be forthcoming 
through further development of the evidence in that regard.

The Board notes that in addition to service connection being 
available for disabilities incurred in or aggravated by 
service, there are additional presumptions with regard to 
psychosis which develops within a year of service.  And 
clear-cut parameters have been set forth as to what 
constitutes aggravation of a pre-existing disability.  
Congenital or developmental defects to include personality 
disorders as such are not diseases or injuries within the 
meaning of the applicable legislation and are not subject to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.

The independent medical examiner was asked to provide 
supported opinions with regard to the following: 

(1)(a) what is the correct diagnosis of any and all 
psychiatric disabilities before, during and since 
service, (b) by what is that determinable, and (c) by 
what are they distinguishable; 

(2)(a) did any mental health disorder that pre-existed 
service increase in severity in or as a result of 
service or any situations therein, (b) by what is that 
determinable, and (c) was that increase acute or 
chronic in nature; 

(3) was there any superimposed psychiatric disorder 
demonstrated in service and since; 

(4) what is the relationship between and impact on 
current psychiatric disabilities and anything in or of 
service origin. 

As to each disorder diagnosed, the examiner should 
opine as to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and was 
aggravated therein), or arose after service or whether 
such is unlikely (i.e., less than a 50-50 probability).  
A complete rationale for all opinions expressed should 
be provided.  

Note:  The term "at least as likely as not" does not 
mean merely within the realm of medical possibility, 
but rather that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of causation as 
it is to find against it.  

The comprehensive written analysis of the case is of record, 
and a copy has been provided to the Veteran and his 
representative.  In summary, the examiner's report stated 
that with reference to (1)(a),(b) and (c) above, here were 
three major areas of concern, abuse, antisocial behaviors and 
depression and anxiety.  

With regard to abuse, the examiner noted that before service, 
based on extensive history including from the Veteran, there 
had been abuse during childhood by his biological father as 
well as his grandfather who had introduced him to alcohol at 
3-4 years and by age 12, he had himself regularly used 
alcohol.  In various data of record, including a personal 
questionnaire, it was noted that his mother, the 
disciplinarian, was also a sometimes drinker whose discipline 
was abusive in nature.  At age 16, while in junior high, a 
classmate had held a gun to his head to get him to join some 
sort of club, an experience described as traumatic and 
causing him to fear for his life.  It had also left him with 
a hearing loss for several months described as a PTSD 
conversion.  In April 2001, his truck had been hit by a 
tornado while parked, tipping it over, an event which 
reportedly triggered his PTSD diagnosis.  Subsequently he 
began to report alleged traumatic exposures and events during 
service.  However, the examiner noted that his records failed 
to support or document these claims.  Subsequent to this 
event, the evidence provided shifts from the precipitating 
traumatic event (the tornado) to almost exclusively events 
that allegedly occurred during service.

As for antisocial behaviors, and the possible relevance to 
subsequent diagnoses of personality disorder, the examiner 
noted that the evidence showed frequent fighting during the 
Veteran's childhood and school years.  The examiner noted 
that the diagnosis of personality disorder before age 18 is 
not endorsed by the American Psychiatric Association, but the 
history of fighting can suggest a diagnosis of conduct 
disorder that is not uncommonly found in cases of antisocial 
personality disorder.  He further noted that there was 
contrary evidence however, as well, showing an uneventful 
childhood with no behavioral problems during school, e.g. 
statements from relatives that he was a good kid, sociable, 
with friends and well liked.  The examiner noted that the 
"matter of contradictions becomes a central theme and is 
most pertinent to the main issue of the appeal".

The medical expert noted that once in service, one of the 
first experiences reported was the Veteran's refusing to 
follow an order by a drill sergeant and subsequently 
assaulting said sergeant and being proud of it.  This event 
is identified as one (of at least three) triggering events of 
traumatic experiences while in service.  (The other two 
events, his alleged beating while in Korea and being left for 
dead in a ditch, and being forced to shoot a prisoner in the 
head in order to become a man).  The expert noted that there 
were scattered reports in the evidence documenting his 
difficulties with authorities mostly during and after service 
including frequent references to fighting, potentially lethal 
actions (such as driving his vehicle into a group of bikers) 
and jail terms.

With regard to depression and anxiety, with possible 
relevance to subsequent diagnoses of major depression and 
anxiety disorders, the expert noted that the time frames and 
chronology are fuzzy and unclear.  However, the presence or 
absence of depressive and anxious symptoms, in particular 
social isolation and not liking people in the period before 
service, is not possible to confirm and is contradictory, and 
the examiner gives multiple examples of such.  Accordingly, 
the medical expert opined that it was not possible to provide 
a correct diagnosis of any and all psychiatric disabilities 
during service.  However after service, the number of 
disorders prominently included PTSD (NSC), major depressive 
disorder and alcohol abuse, and that the evidence supported 
meeting diagnostic criteria for these.

In response to whether any mental health disorder which pre-
existed service increased in or as a result of service, the 
medical expert felt that there was no sound basis for 
providing a pre-service diagnosis based on the evidence of 
record.  As to the diagnosis in service, again there was no 
sound basis for quantifying the mental health diagnosis, but 
since service, the proper diagnoses were PTSD (NSC), 
recurrent major depressive disorder, alcohol abuse (with 
likely dependence), and anxiety disorder with prominent 
social anxiety components.  

As for the relationships, the medical expert stated that the 
relationship between and impact on current psychiatric 
disabilities and anything in or of service origin was 
confounded by the apparent lack of evidence in the Veteran's 
service records to substantiate any of his multiple and 
identified stressors, absent which, such a determination 
could not be made.

Specifically, however, when assigning a probability (e.g., 
whether it was at least as likely as not), the expert opined 
that PTSD was unlikely to have originated or have been 
aggravated as a result of service.  His rationale, in sum, 
considered that while PTSD possibly pre-existed service, 
there was absent confirmation of in-service stressors, and he 
further noted the significant tornado incident after service.

As for the personality disorder (primarily antisocial, 
secondarily borderline traits), it was his opinion that it 
was at least as likely as not to have originated in or have 
been aggravated as the result of service.  He noted that 
while the diagnosis could not be made prior to service, the 
behaviors suggested that it pre-existed service, and the 
evidence with regard to his situation since service as well 
as psychological testing showing characterological 
dysfunction, all supported the conclusion that it is at least 
as likely as not that his personality disorder was aggravated 
by his time in service.  

As for major depression, the expert opined that the diagnosis 
of his having a major depressive disorder was unlikely but 
that the treatment for depression and some anxiety disorders 
including PTSD can confound some of these factors.

As for alcohol abuse, the expert felt that the diagnosis was 
at least as likely as not to have pre-existed service and to 
have been aggravated thereby.  He reviewed the evidence 
relating to the lifelong ebbing and waning use of alcohol 
despite prolonged abstinence.  

As for anxiety disorder (NOS), the expert opined that this 
diagnosis was unlikely to have pre-existed service or to have 
been aggravated therein.  Given the history, the expert felt 
that the tornado incident had precipitated the more clear and 
robust anxiety symptoms.  



Analysis

It must be stated that the Board feels an obligation to give 
a sympathetic and liberal reading to the Veteran's 
contentions, and thus to construe his current claim as 
relating to the overriding somewhat more generic issue of 
service connection for a psychiatric disorder of which PTSD 
is only one of many.  See Szemraj v. Principi, 357 F. 3d 
1370, 1373 (Fed. Cir. 2004). 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), found that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  In the 
2002 rating action, service connection was denied only for 
PTSD specifically, as that is the then diagnosed disorder and 
what the Veteran has specifically clamed as a result.  Since 
then a myriad of other psychiatric diagnoses (and the 
distinctions among them, if determinable) have surfaced.  
Because service connection was not previously denied for 
these other disorders, they must be considered de novo in any 
event.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 
2008); see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. 
Cir. 1996).

Parenthetically, as for action taken herein, it is noted that 
this decision by the Board does not delve further into the 
rating decisions which must be made in that regard.  See, 
e.g., Mittleider v. West, 11 Vet. App. 181 (1998), as to 
distinguishing various service-connected versus non-service 
connected psychiatric symptoms.

However with regard to PTSD, in sum, while the Veteran may or 
may not have a viable diagnosis of PTSD, the evidence shows 
that he had multiple stresses before and particularly since 
service, with only a modicum of stress during service, little 
of which is independently documented and none of which is 
combat-or even quasi-combat related.  Moreover, there is no 
persuasive and credible supporting evidence that any claimed 
in-service stressor actually occurred to support such a 
diagnosis, or medical evidence of a link between current 
symptomatology and a verified stressor.  The most recent 
diagnosis of PTSD, just like those that came before, are all 
based on his history without verification, even of the type 
that is permitted when the alleged stressors are comparable 
to personal assault and involve events other than combat 
pursuant to the cited criteria.  And finally, the diagnoses 
of PTSD are solely based on his history, absent corroboration 
or verification of any kind.  This is simply, in the 
aggregate, an inadequate, incredible and unpersuasive basis 
for a grant of service connection.  In this regard, there is 
no reasonable doubt raised which could be resolved in the 
Veteran's favor.

The situation with regard to other psychiatric disorders is 
quite different.  The evidence is extensive and well rounded, 
and the medical expert opinion is quite detailed and most 
helpful.  In that regard, the Board finds that while the 
evidence is certainly not unequivocal, and the expert has 
discounted the current diagnoses of major depressive reaction 
and anxiety, there is nonetheless ample basis for concluding 
that there is a balance of the evidence with regard to the 
in-service aggravation of the significant personality 
disorders with various superimposed elements [which may not 
rise to the status of defining diagnosis but nonetheless 
include symptomatic components of depression, behavioral 
dysfunctional, anxiety, alcohol abuse, etc.] raising a doubt 
which must be resolved in the Veteran's favor.  Except for 
his PTSD, service connection is in order for his current 
psychiatric disorder as being the result of service.  




ORDER

The petition to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
other than PTSD is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


